Citation Nr: 1034099	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-09 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veteran's Affairs (VA) regional office (RO) located in St. 
Louis, Missouri that denied the Veteran's application to reopen 
his claim of service connection for a right knee condition 
(claimed as residuals of a right knee injury).

By way of a March 2010 Board decision, the Veteran's claim was 
reopened and remanded to the RO for further development.  As 
discussed in detail below, such development has been completed 
and associated with the claims file; therefore, the case is ready 
for decision.


FINDING OF FACT

Clear and unmistakable evidence demonstrates that a right knee 
condition preexisted service and was not aggravated in service, 
and no current disability of the right knee is otherwise shown to 
be etiologically related to service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a 
right knee condition, VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 5102, 
5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required to 
"notify the claimant and the claimant's representative, if any, 
of any information and any medical or lay evidence not previously 
provided . . . that is necessary to substantiate the claim."  38 
U.S.C.A. § 5103(a)(1) (West Supp. 2009).  As part of that notice, 
VA must "indicate which portion of that information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary . . will attempt to obtain on 
behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 
2009).  The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letters dated August 2006 and 
December 2006 fully satisfied the duty to notify provisions. See 
38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009). The VCAA letters informed the Veteran of what information 
or evidence was needed to support his claim, what types of 
evidence the Veteran was responsible for obtaining and submitting 
to VA, and which evidence VA would obtain.

Because the Veteran's claim for service connection is denied, as 
explained below, the Board finds that any notice as to how VA 
assigns disability ratings and effective dates is moot.  See 
Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2009).  All of the Veteran's service treatment records 
and VA treatment records have been associated with the claims 
file.  As noted above, in March 2010, the Board remanded this 
case for further development, to include so that copies of any 
outstanding VA treatment records dated from May 2008 to present 
could be associated with the claims file.  Pursuant to the 
Board's remand directive, the RO requested and obtained copies of 
all of the outstanding VA treatment records dated since May 2008 
and associated them with the claims file, and, therefore, the 
Board finds substantial compliance with its remand directive.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has 
not identified any additional relevant treatment records for VA 
to obtain.  The Board finds that the record contains sufficient 
evidence to make a decision on the claim.

VA's duty to assist also includes the duty to provide a VA 
examination when the record lacks evidence to decide a veteran's 
claim and there is evidence of (1) a current disability, (2) an 
in-service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established in-service event, injury, or disease, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination relating to his 
claim in September 2006.  As noted above, in March 2010, the 
Board remanded this case for further development, to include in 
order to provide the Veteran with a new VA examination because 
the September 2006 VA examiner did not provide an opinion as to 
whether the Veteran's right knee condition was aggravated by 
service (instead, the examiner only provided that the Veteran's 
right knee condition had worsened since service) and, therefore, 
the September 2006 was not adequate.  Subsequently, an April 2010 
VA examination was provided to the Veteran.  The April 2010 VA 
examination report reflects that examiner reviewed the claims 
file, had an opportunity to interview and examine the Veteran, 
including eliciting a history from him, and that she specifically 
addressed whether the Veteran's right knee condition was related 
to service, including whether it was aggravated by service.  
Based thereon, the Board finds substantial compliance with its 
remand directives, and that the April 2010 VA examination report 
is complete and adequate upon which to base a decision in this 
case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred 
in service is not enough; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic disorder during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity. 38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is presumed to be in sound condition, except for 
defects, infirmities, or disorders noted when examined, accepted, 
and enrolled for service, or when clear and unmistakable evidence 
establishes that an injury or disease existed prior to service 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002).  The burden is on the Government to rebut the presumption 
of sound condition upon induction by clear and unmistakable 
evidence showing that the disorder existed prior to service and 
was not aggravated by service.  See VAOPGCPREC 3-2003 (holding in 
part, that 38 C.F.R. § 3.304(b) is inconsistent with 38 U.S.C.A. 
§ 1111 to the extent it states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service).

A pre-existing disease will be considered to have been aggravated 
by active service where there is an increase in disability during 
service, unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2009).

The Veteran served on active duty in recruit training in the Navy 
from June 24, 1968 to August 16, 1968.  See DD Form 214.  He 
claims that he has a right knee condition that was aggravated by 
service or is otherwise related to service.

As an initial matter, a March 1968 pre-induction report of 
medical history reflects that the Veteran reported a history of 
knee surgery, and the physician noted it was with "no 
sequelae."  A March 1968 pre-induction examination report 
reflects that the physician noted that the Veteran was unable to 
squat due to a right knee operation, but that he was otherwise 
fit for duty.  While the Veteran's reported history of a right 
knee injury and surgery was noted on induction, nevertheless, 
because no diagnosed disability of the right knee was found, the 
Board concludes that a preexisting condition was not noted in 
entry.

The Board further finds, however, that there is clear and 
unmistakable evidence that a right knee condition preexisted 
service.  In this regard, the Board notes that a June 26, 1968, 
service treatment record reflects that a physical examination was 
conducted that day upon the Veteran's reporting for recruit 
training.  Defects noted included a "history of right knee 
surgery, complains of swelling and pain."  A notation of failed 
falant was recorded.  The next day, a June 27, 1968 service 
treatment record reflects that the Veteran complained of right 
knee pain and reported that he had right knee surgery "one month 
ago."  An x-ray was taken of the veteran's right knee and noted 
as unremarkable, and he was ordered for trial duty. A July 20, 
1968 service treatment record reflects that the Veteran again 
complained of residuals of his right knee operation and increased 
right knee pain.  A few days later, the Veteran was referred for 
an orthopedic evaluation.  An August 1, 1968 orthopedic 
evaluation report reflects findings of right knee range of motion 
from zero to 120 degrees, tenderness over the lateral joint, a 
well-healed scar, minimal effusion, and two inches of quadriceps 
atrophy.  An impression of right quadriceps atrophy secondary to 
lateral meniscectomy was recorded, and a disposition of a medical 
survey and "may return to active duty in six to nine months."  
An August 14, 1968 Report of Medical Board reflects the above 
history, and the fact that the Veteran reported to the Medical 
Board that "he hit his right knee with a sledge hammer as a 
small boy, and since that time, he has had difficulty with it.  
Approximately one month prior to coming into the service, he had 
an operation on the knee."  See Report of Medical Board, August 
1968.  A diagnosis of post arthrotomy, incomplete healing, that 
existed prior to enlistment, that it was neither incurred in nor 
aggravated by service, was noted by the Medical Board, and that 
the Veteran did not meet the minimum standards for reenlistment 
and that he was recommended discharge.  Two days later, the 
Veteran was discharged from service.

The April 2010 VA examination report reflects that the examiner 
also noted the Veteran's history of a childhood injury to his 
right knee, his history of right knee surgery noted on entry, 
that he almost immediately complained of right knee pain in 
training followed by multiple other visits for right knee pain 
during his six or so weeks of training, that he was seen by 
orthopedics, and that he was ultimately found to have an 
incompletely healed right knee and was medically discharged by a 
Medical Board.  The examiner opined that the Veteran had a right 
knee condition that preexisted service and that was not 
aggravated by his "quite temporary stay" in active service.  
The examiner further noted that the Veteran was in recruit 
training for only six weeks or so, that multiple periods of 
limited duty were noted in his records, and that he did not 
further injure his right knee, but rather, was found not to be 
ready to complete training at that time because his knee was not 
completely healed, and it was recommended that he wait six to 
nine months.

The Board finds that the above service treatment records and the 
April 2010 VA examination report clearly and unmistakably 
establish that the Veteran's right knee disability existed prior 
to service.  As set forth in VAOPGCPREC3-2003, the Board must now 
consider whether there is clear and unmistakable evidence that 
the preexisting condition was not aggravated in service.

As noted above, the Medical Review Board specifically found that 
the Veteran's right knee condition was not aggravated by service.  
Furthermore, the VA examiner concluded in April 2010 that it was 
less likely than not that the Veteran's right knee condition was 
aggravated during service (training).  

Post-service, the Board notes that the Veteran reported to the 
April 2010 VA examiner that he did not seek treatment for his 
right knee condition until 2006.  In this regard, VA treatment 
records dated from September 2006 through February 2010 reflect 
that the Veteran was diagnosed with right knee degenerative joint 
disease (DJD) and osteoarthritis.  See, e.g., VA Radiological 
Report, September 2006 (mild DJD); VA Treatment Records, November 
2006 (DJD), August 2009 (orthopedics; right knee osteoarthritis 
with degenerative meniscal tears), February 2010 (orthopedics; 
osteoarthritis, degenerative meniscal tear, previous lateral 
meniscectomy).

The April 2010 VA examiner noted in her report that the Veteran 
had diagnosed osteoarthritis and degenerative disease of his 
right knee that was more likely related to his post-service 
activities and age, and less likely related to his "minimal 
time" in the service with no specific injury in service.  She 
further reasoned that the Veteran was treated appropriately with 
light duty in service, that he was discharged shortly after 
entry, and that with a period of 40 years without complaint post-
service, she was unable to connect his right knee condition to 
service.

The Board finds the above opinions of the medical review board, 
and the April 2010 VA examiner, to be the most probative evidence 
of record as to whether the Veteran's preexisting right knee 
condition was aggravated in service or whether any current 
disability is otherwise related to service.  Most significantly, 
these medical opinions are uncontradicted by any other medical 
evidence in the claims file.

The Board has considered the Veteran's lay assertion that his 
right knee condition was aggravated by injury service.  It is 
unclear precisely how he claims to have injured his knee, but he 
did allude in a statement to his knee having given out.  It is 
also possible that it was just the act of engaging in physical 
training that he believes resulted in "injury" to his right 
knee. 

To the extent that he is attempting to allege that a very 
specific injury or event occurred beyond his general 
participation in training that caused a worsening in his 
symptoms, the Board must find such allegation not credible in 
light of his service treatment records.  In particular, the Board 
notes that the Veteran underwent extensive evaluation of his knee 
at that time based on his complaints of pain, but there is no 
indication that he reported any giving out, fall, or other 
specific injury to his knee during training.  In this regard, the 
Board has considered the decision in Buchanan v. Nicholson, 451 
F. 3d 1331, 1336-37 (Fed. Cir. 2006), wherein the United States 
Court of Appeals for the Federal Circuit determined that the 
Board erred by finding that a claimant's report of in-service 
symptoms lacked credibility solely because there was no objective 
medical evidence corroborating those symptoms at the time.  
However, the Board believes the instant case is clearly 
distinguishable, as the Board is not relying solely upon a 
general absence of complaints during service.  Rather, it is 
relying on the fact that the Veteran underwent extensive 
evaluation for his knee at that time and the only complaints 
noted by the Veteran were pain, and, in fact, it was specifically 
noted that he did not experience any particular injury to his 
knee in service.  For this reason, to the extent that the Veteran 
is attempting to allege that his knee sustained a specific injury 
during training, the Board must find such report not credible.

Furthermore, to the extent that the Veteran is arguing that the 
act of participating in training injured and aggravated his knee, 
the Board notes that the Veteran is certainly competent to report 
experiencing symptoms such as right knee pain during recruit 
training, and, in fact, such is documented by his treatment 
records.  However, the Board finds that the Veteran is not 
competent as a lay person to opine that there act of 
participating in six weeks of recruit training over 40 years ago 
permanently aggravated his underlying preexisting knee condition.  
See Jeandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Thus, such assertion is essentially of no probative value, 
particularly in the face of the medical board finding and VA 
opinion discussed above.

The Board also acknowledges two lay statements submitted by the 
Veteran from his friends, Mr. L.G. and Ms. S.B.  Mr. L.B. wrote 
that he has known the Veteran for 15 years, and that the Veteran 
has had problems with his knee and walked with a limp since they 
had been friends.  Ms. S.B. wrote that the she has known the 
Veteran since 1972, and that the Veteran has had knee problems 
since that time.  However, as neither of these lay statements 
speak to the individuals having observed any worsening of his 
knee problems in service, such are not relevant to the matter of 
whether his preexisting disability was aggravated by service. 

In short, given the lack of contrary, competent evidence 
suggesting that the Veteran's preexisting right knee condition 
was aggravated by service or otherwise suggesting any 
relationship between his current right knee problems and service, 
the Board finds that the above medical evidence including the 
Veteran's service treatment records and the April 2010 VA 
examination report constitute clear and unmistakable evidence 
that the Veteran's preexisting right knee condition was not 
aggravated by service. 

In summary, the Board concludes that there is clear and 
unmistakable evidence that the Veteran has a preexisting right 
knee condition, and clear and unmistakable evidence that the 
condition was not aggravated by service.  Thus, the Board further 
finds that the presumption of soundness is rebutted and that the 
service connection is not warranted based on aggravation.  

Furthermore, a discussion of whether the presumption of 
aggravation has been rebutted in this case under the provisions 
of 38 U.S.C.A. § 1153 and 38 C.F.R.  § 3.306(b) is unnecessary as 
the Board has found by clear and unmistakable evidence that the 
Veteran's right knee condition was not aggravated by service in 
order to rebut the presumption of soundness.  VA's General 
Counsel found that such a finding would necessarily be sufficient 
to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 
and 38 C.F.R. § 3.306(b).  See VAOPGCPREC 3-2003.

In summary, the evidence clearly and unmistakably shows that the 
Veteran's right knee condition preexisted service and was not 
aggravated in service.  Furthermore, the Board further finds that 
no current right knee condition has otherwise been shown to be 
related to service.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for a right knee 
condition must be denied.  See 38 U.S.C.A.  § 5107(b) (West 
2002).


ORDER

Entitlement to service connection for a right knee condition is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


